t c no united_states tax_court churchill downs inc and subsidiaries petitioners v commissioner of internal revenue respondent docket no filed september p conducts horse races including the kentucky derby at its facilities the races produce revenues through pari-mutuel wagering including simulcast pari- mutuel wagering admissions and seating concession commissions sponsorship revenues licensing rights and broadcast fees p’s largest source of revenues is wagers placed on horse races p incurred entertainment_expenses that were ordinary and necessary expenses under sec_162 i r c the expenses at issue included p’s cost of holding the sport of kings gala a brunch following the post position drawing for the derby race a week-long hospitality tent for the press kentucky derby winner’s party breeders’ cup press-reception cocktail party and dinner and the breeders’ cup press breakfast p deducted the full amount of expenses_incurred in holding the above events r determined the expenses were only partially deductible pursuant to sec_274 i r c held p’s claimed deductions are limited by sec_274 i r c as determined by r held further in incurring the expenses at issue p neither provided goods and services to the general_public nor received adequate_and_full_consideration for the goods and services provided therefore p’s expenses are not excluded from the operation of sec_274 by sec_274 or e or i r c paul j cox for petitioners andrew m winkler for respondent opinion laro judge this case is before the court fully stipulated see rule ' respondent determined deficiencies in petitioners’ and federal_income_tax of dollar_figure and dollar_figure respectively the sole issue we must decide’ is whether petitioners’ claimed deductions for expenses for parties and other entertainment are limited by sec_274 we hold they are the stipulation of facts and the attached exhibits are incorporated herein the stipulated facts are hereby found background petitioners are corporations which file a consolidated rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue the parties had settled all other outstanding issues before the case was submitted federal corporate_income_tax return when the petition was filed petitioners’ principal_place_of_business was located in louisville kentucky petitioners own the churchill downs racetrack in louisville kentucky and three other race tracks petitioners conduct live horse races including the kentucky derby at their facilities the races produce revenues through pari-mutuel wagering including simulcast pari-mutuel wagering admissions and seating concession commissions sponsorship revenues licensing rights and broadcast fees the main source of petitioners’ revenues is wagers placed on horse races petitioners do not directly compete with other racetracks for local patrons because of the separation of facilities and the differences in the seasonal timing of meets however petitioners operate in a highly competitive industry they compete for patrons with other sports entertainment and gaming operations including land-based riverboat and cruise_ship casinos and state lotteries petitioners’ biggest race is the kentucky derby the kentucky derby is held each year on the first saturday in may petitioners’ kentucky derby events include the sport of kings gala a brunch following the post position drawing for the derby race a week long hospitality tent with coffee orange juice and donuts for the press open from a m to a m the derby race and the kentucky derby winner’s party q4e- the sport of kings gala includes a press-reception cocktail party followed by a dinner and entertainment on the thursday evening of derby week the costs of the sport of kings gala including those for food beverages and entertainment are borne by petitioners petitioners’ employees were in attendance at the sport of kings gala in and in in the sport of kings gala was held at the sports spectrum an off-track betting facility located in louisville kentucky and owned by petitioners in the sport of kings gala was held at the kentucky state fair and exposition center in louisville kentucky the breeders’ cup race rotates among several racetracks in petitioners hosted the breeders’ cup race the breeders’ cup press-reception cocktail party and dinner and the breeders’ cup press breakfast under petitioners’ contract with breeders’ cup limited bcl they were obligated to conduct certain promotional activities designed to enhance the significance of the breeders’ cup day of races as a national and international championship event for the sport of racing included in these required promotional activities are the breeders’ cup press-- reception cocktail party and dinner and the breeders’ cup press breakfast the breeders’ cup press-reception cocktail party and dinner were held at the galt house hotel in louisville kentucky - - and sponsored by petitioners attendance at the breeders’ cup press-reception cocktail party and dinner is by invitation only and the expenses for food beverages and entertainment were borne by petitioners employees of petitioners were in attendance at the dinner attendance at the breeders’ cup press breakfast is by invitation only and the expenses for food beverages and entertainment were borne by petitioners employees of petitioners were also in attendance at the breakfast petitioners have found that the key to their success is their ability to present guality races critical to the ability to present quality races is the ability to offer high purse levels to attract the best available horses trainers and jockeys petitioners allocated blocks of tickets to the sport of kings parties to horsemen sponsors staff city county vip’s racing vip’s racing officials media representatives and others more tickets were allocated to the media than to any other category the kentucky derby items and amounts in issue are amounts in issue item sport of kings gala dollar_figure dollar_figure press hospitality tent -q- big_number derby winner’s party big_number -q- total big_number big_number collectively referred to as derby expenses the breeders’ cup items and amounts in issue are item amounts in issue breeders’ cup party dollar_figure post-draw brunch big_number press breakfast big_number total big_number collectively referred to as breeders’ cup expenses the miscellaneous items and amounts in issue are amounts in issue item kentucky thoroughbred owners’ trainers’ dinner dollar_figure dollar_figure cummings reception big_number --q- farewell party big_number -q- stakes day buffet -q- big_number music theatre -- derby eve gala table -q- big_number u s senate restaurant -q- dinner for twenty-five at dollar_figure per person -o- dinner for fifty-five at dollar_figure per person -o- big_number louisville chamber of commerce dinner -q- green herb cocktail party --0- big_number total big_number big_number collectively referred to as miscellaneous expenses discussion respondent concedes that all of the expenses at issue meet the requirements for deductions as ordinary and necessary business_expenses of petitioner under sec_162 for the years in issue however respondent argues that these deduction are limited by sec_274 petitioners argue they are in the entertainment business - and accordingly they should not be subject_to the restrictions of sec_274 with respect to expenses they incur in the course of providing that entertainment alternatively petitioners argue the expenses at issue are excluded from the provisions of sec_274 by application of sec_274 paragraphs and and sec_274 a sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_274 disallows a deduction in certain instances for expenses which would otherwise be deductible under sec_162 sec_274 provides in part sec_274 entertainment amusement or recreation ---- in general --no deduction otherwise allowable under this chapter shall be allowed for any item-- a activity --with respect to an activity which is of a type generally considered to constitute entertainment amusement or recreation unless the taxpayer establishes that the item was directly related to or in the case of an item directly preceding or following a substantial_and_bona_fide_business_discussion sec_274 provides exceptions ---paragraph shall not apply to any expense if-- a such expense is described in paragraph or of subsection e --- - including business meetings at a convention or otherwise that such item was associated with the active_conduct of the taxpayer’s trade_or_business respondent does not dispute that the expenses at issue are directly related to the active_conduct of petitioners’ business there is also no dispute that the events were critical to the success of the kentucky derby and the breeders’ cup some of the expenses at issue were required to be provided under the contract between petitioners and bcl respondent argues that the deductions of the expenses at issue are limited by sec_274 sec_274 allows only a portion of entertainment expense to be deducted that section provides sec_274 only percent of meal and entertainment_expenses allowed as deduction --- in general --the amount allowable as a deduction under this chapter for-- a any expense for food or beverages and b any item with respect to an activity which is of a type generally considered to constitute entertainment amusement or recreation or with respect to a facility used in connection with such activity shall not exceed percent of the amount of such expense or item which would but for this paragraph be allowable as a deduction under this chapter the secretary was granted authority to promulgate regulations to carry out the purposes of sec_274 see sec_274 0o regulations were promulgated to clarify what type of --- - activity would be considered entertainment in pertinent part they provide objective test an objective test shall be used to determine whether an activity is of a type generally considered to constitute entertainment thus if an activity is generally considered to be entertainment it will constitute entertainment for purposes of this section and sec_274 regardless of whether the expenditure can also be described otherwise and even though the expenditure relates to the taxpayer alone this objective test precludes arguments such as that entertainment means only entertainment of others or that an expenditure for entertainment should be characterized as an expenditure for advertising or public relations however in applying this test the taxpayer’s trade_or_business shall be considered thus although attending a theatrical performance would generally be considered entertainment it would not be so considered in the case of a professional theater critic attending in his professional capacity similarly if a manufacturer of dresses conducts a fashion show to introduce his products to a group of store buyers the show would not be generally considered to constitute entertainment however if an appliance distributor conducts a fashion show for the wives of his retailers the fashion show would be generally considered to constitute entertainment sec_1_274-2 b income_tax regs petitioners argue that they are in the entertainment business and that the derby expenses breeders’ cup expenses and miscellaneous expenses are all part of their entertainment product and therefore should be fully deductible petitioners conduct live horse races including the kentucky derby at their facilities the races produce revenues through pari-mutuel wagering including simulcast pari-mutuel wagering admissions and seating concession commissions sponsorship revenues licensing rights and broadcast fees petitioners’ main source -- - of revenues is wagers placed on horse races in determining whether the expenses in question are entertainment_expenses petitioners’ trade_or_business must be considered we would agree petitioners are in the entertainment business however applying the objective test mandated by sec_1_274-2 income_tax regs the derby breeders’ cup and miscellaneous expenses all constitute entertainment_expenses and cannot be properly categorized as part of the entertainment product thus the derby breeders’ cup and miscellaneous expenses are subject_to the restrictions imposed by sec_274 unless they fall within one of the exceptions set out in sec_274 petitioners alternatively argue that the derby breeders’ cup and miscellaneous expenses are excluded from the operation of sec_274 by paragraphs and of sec_274 those paragraphs provide as follows items available to public --expenses for goods services and facilities made available by the taxpayer to the general_public entertainment sold to customers --expenses for goods or services including the use of facilities which are sold by the taxpayer ina bona_fide transaction for an adequate_and_full_consideration in money or money’s worth petitioners provide entertainment to all of the public through their different events the kentucky derby and the breeders’ cup championship are open to the general_public as are other races during derby week and breeders’ cup week in contrast the events that give rise to the derby breeders’ cup and miscellaneous expenses are invitation-only events that are attended by selected horsemen petitioners’ employees media officials and local dignitaries they may be entertainment events designed to make the derby and breeders’ cup more prestigious events and to heighten public awareness of the upcoming events as petitioners claim however we can see no meaningful difference between the expenses at issue here and normal entertainment of selected clients and suppliers which is limited by sec_274 the expenses at issue are not expenses for goods services and facilities made available by petitioners to the general_public the events at issue provide goods and services to persons petitioner selects to entertain ’ sec_1_274-2 viii income_tax regs provides useful guidance on the difference between providing goods and services to the general_public and providing them to a selected clientele those regulations provide viii items available to the public any expenditure by a taxpayer for entertainment or for a facility in connection therewith to the extent the entertainment is made available to the general_public is not subject_to the limitations on allowability of deductions provided for in paragraphs a through e of this section expenditures_for entertainment of the general_public by means of television radio newspapers and the like will come within this exception as will expenditures_for distributing samples to the general_public similarly expenditures_for maintaining private parks golf courses and similar facilities to the extent that they are available for public use will come within this exception for example if a corporation maintains a swimming pool continued we therefore hold that the derby breeders’ cup and miscellaneous expenses are not excluded by sec_274 and n we find no evidence in the record that the derby breeders’ cup and miscellaneous expenses for goods and services were sold by petitioners ina bona_fide transaction for an adequate_and_full_consideration in money or money’s worth indeed the record indicates that the expenses were borne by petitioner and goods and services were given without cost to the parties that were entertained we therefore hold that the derby breeders’ cup and miscellaneous expenses are not excluded by sec_274 e and n we hold that petitioners’ claimed deductions for derby breeders’ cup and miscellaneous expenses are limited by sec_274 as determined by respondent in reaching the continued which it makes available for a period of time each week to children participating in a local public recreational program the portion of the expense relating to such public use of the pool will come within this exception petitioners place reliance on the treatment afforded a casino that provided comps to selected members of the general_public in priv ltr rul date based on the letter_ruling petitioners argue that the derby breeders’ cup and miscellaneous expenses should be deductible in full we are unpersuaded that the reasoning used therein is applicable to the present situation we also note that the precedential value of letter rulings is specified in sec_6110 which provides in pertinent part a written_determination may not be used or cited as precedent holdings in this opinion we have considered all arguments for contrary holdings and have rejected all arguments not discussed as without merit or irrelevant to reflect the foregoing decision will be entered under rule
